*132Order, Supreme Court, New York County (Jane S. Solomon, J.), entered December 24, 2003, which, to the extent appealed from as limited by the brief, denied plaintiffs motion to renew her opposition to defendant’s previously granted motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff failed to raise an issue of fact with respect to the claims asserted in the complaint against defendant, the managing agent retained by the receiver of the building in which the infant plaintiff allegedly contracted lead poisoning. The matter submitted by plaintiff in support of renewal contained no new facts unavailable at the time of the original motion and provided no ground for the court to conclude that the claim of active negligence had been permissibly asserted (see CPLR 2221 [e]). Concur—Buckley, P.J., Andrias, Saxe, Nardelli and Malone, JJ.